AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                   FILED IN THE
                                                                  for the_                          U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                       Roy P. Marchand ,                                                       Jan 24, 2019
                                                                                                   SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-138-RMP
  Spokane County; Spokane County Detention Services;                 )
 John Mcgrath, Jail Director; Ean Scholz, Officer; Officer           )
Siegel; Officer Cornwell; Sergeant Atchison; and John and
                     Jane Does 1-10,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s claims against all Defendants are dismissed with prejudice without fees or costs to either party. Judgment is
’
              entered in favor of all Defendants.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge          Rosanna Malouf Peterson                                            on a motion for
      stipulated dismissal.


Date: 01/24/2019                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                          (By) Deputy Clerk

                                                                            Sara Gore
